AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to the Credit Agreement, dated as of June 27, 2003 (“Credit
Agreement”), among MINDSPEED TECHNOLOGIES, INC, a Delaware corporation
(“Borrower”), the SUBSIDIARY GUARANTORS named therein and CONEXANT SYSTEMS, INC
(“Lender”) is made by and among the parties to the Credit Agreement on
December 2, 2004.

1. Unless otherwise defined herein, capitalized terms shall have the meanings
ascribed to them in the Credit Agreement.

2. Section 6.02 of the Credit Agreement is hereby amended by added the following
subsection (o):

(o) Any Lien on U.S. Treasury securities arising out of a convertible debt
financing transaction whereby such U.S. Treasury securities are pledged to
secure Borrower’s obligations under the notes issued in such financing; provided
that Borrower reduces the Commitment in accordance with Section 2.06(b),
effective not later than immediately prior to the incurrence of any such Lien,
by an amount equal to the amount paid for such U.S. Treasury securities by
Borrower or its Subsidiary.

In addition, the reference to Section 6.02(n) in the last proviso in
Section 6.02 is hereby amended to refer to Section 6.02(n) and (o).

3. Upon the closing of a financing or one or more related financings resulting
in aggregate gross proceeds of $40 million or more, including in the computation
of gross proceeds any underwriter or initial purchaser discounts and without
deduction for any items listed in clauses (x) and (y) of the definition of
“Permitted Refinancing” in Exhibit A to the Credit Agreement, (“Gross
Proceeds”), the parties agree that the Credit Agreement and the Commitment shall
terminate upon the closing of the financing which, when aggregated with the
gross proceeds of any related financing, results in aggregate Gross Proceeds of
$40 million or more.

4. Upon the closing of a financing or one or more related financings resulting
in aggregate Gross Proceeds to Borrower of less than $40 million, the Credit
Agreement shall continue in full force and effect; provided that the aggregate
amount of the Commitment shall be reduced by the Gross Proceeds of such
financing(s). In the event the financing(s) would qualify as a Permitted
Refinancing, the Commitment reduction provisions of this Section 4 shall be
controlling over those set forth in subparagraph (a) of the definition of
“Permitted Refinancing” in Exhibit A to the Credit Agreement.

IN WITNESS WHEREOF, Borrower, Guarantors and Lender have executed this Amendment
No. 1 as of the date first written above.

1

     
MINDSPEED TECHNOLOGIES, INC.
By:
  CONEXANT SYSTEMS, INC.
By:
 
   
Name: Simon Biddiscombe
  Name: J. Scott Blouin
 
   
Title: CFO
  Title: CFO
 
   
 
   
APPLIED TELECOM, INC.
By:
  HOTRAIL, INC.
By:
 
   
Name: Simon Biddiscombe
  Name: Simon Biddiscombe
 
   
Title: President
  Title: President
 
   
 
   
MINDSPEED TECHNOLOGIES, LLC
By:
  MAKER COMMUNICATIONS, INC.
By:
 
   
Name: Simon Biddiscombe
  Name: Simon Biddiscombe
 
   
Title: Manager
  Title: President
 
   
 
   
BROOKTREE CORPORATION
By:
 


 
 

Name: Simon Biddiscombe
 

 
 

Title: President
 

 
 

 
   

2